DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 03/13/2020.  Claims 1-22 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 10, 12, 13, 15, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaifosh (U.S. 2018/0020951) in view of Schroeder (U.S. 2018/0311054).
Regarding claim 1, Kaifosh teaches: A method, comprising: 
receiving, by a system comprising a processor ([0009] ... “The system further comprises at least one computer hardware processor ”), user-specific EMG signals recorded by electrodes located on a limb of a user ([0005]... “a technique for training a control system to translate user-specific body movements into control signals for controlling a device”), wherein the user-specific EMG signals ... indicate a single movement ([0007]... “An adaptive control technique in accordance with some embodiments uses EMG or other neuromuscular signals as the source signal for control with adaptive feedback”; [0022]... “Sensors 102 are configured to record signals resulting from the movement of portions of a human body. Sensors 102 may include one or more Inertial Measurement Units (IMUs), which measure a combination of physical aspects of motion, using, for example, an accelerometer and a gyroscope. In some embodiments, IMUs may be used to sense information about the movement of the part of the body on which the IMU is attached and information derived from the sensed data (e.g., position and/or orientation information) may be tracked as the user moves over time. For example, one or more IMUs may be used to track movements of portions of a user's body proximal to the user's torso (e.g., arms, legs) as the user moves over time”); 
decomposing, by the system, the user-specific EMG signals into the one or more EMG patterns in EMG feature space that indicate the single movement ([0039]... “ Process 200 begins at act 210, where a plurality of autonomous signals are obtained from a plurality of sensors (e.g., EMG sensors) worn by a user”; [0040]... “the pre-processing may comprise dimensionality reduction (e.g. non-negative matrix factorization (NMF), principal component analysis (PCA), independent component analysis (ICA)), estimation of derived muscle activity signals, spike sorting, spectral decomposition, estimation of derived features (e.g., joint angles) and/or other forms of feature extraction. The result of this preprocessing is set of derived signals from which to compute control signals”); and 
updating, by the system, a user-specific model of muscular activity to include the single movement and corresponding one or more primary muscle patterns based on the one or more EMG patterns in EMG feature space, wherein the user-specific model of muscular activity is used to control an external device based on muscular activity in the limb of the user ([0009]... “providing the neuromuscular signals and/or signals derived from the neuromuscular signals as inputs to a first control mapping and obtaining corresponding first control mapping output; and updating the first control mapping using the inputs to the first control mapping and the first intention model output to obtain a second control mapping”; [0023]... “Sensors 102 may also include a plurality of neuromuscular sensors configured to record signals arising from neuromuscular activity in skeletal muscle of a human body. The term “neuromuscular activity” as used herein refers to neural activation of spinal motor neurons that innervate a muscle, muscle activation, muscle contraction, or any combination of the neural activation, muscle activation, and muscle contraction. Neuromuscular sensors may include one or more electromyography (EMG) sensors, one or more mechanomyography (MMG) sensors, one or more sonomyography (SMG) sensors, and/or one or more sensors of any suitable type that are configured to detect neuromuscular signals. In some embodiments, the plurality of neuromuscular sensors may be used to sense muscular activity related to a movement of the part of the body controlled by muscles from which the neuromuscular sensors are arranged to sense the muscle activity. Spatial information (e.g., position and/or orientation information) describing the movement (e.g., for portions of the user's body distal to the user's torso, such as hands and feet) may be predicted based on the sensed neuromuscular signals as the user moves over time”).
Kaifosh does not explicitly teach: the user-specific EMG signals comprise one or more EMG patterns.
However, Schroeder teaches: the user-specific EMG signals comprise one or more EMG patterns ([0007]... “wherein after the at least one pattern of electromyographic data is correlated and when the pattern is identified in the real time electromyographic data being collected, then the at least one actuator is driven to mirror the particular movement of the unaffected limb that is correlated with pattern of electromyographic data”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Kaifosh to incorporate the teaching of Schroeder to configure the user-specific EMG signals comprise one or more EMG patterns. The motivation of combining these analogous arts to be capable of detecting efferent activity involved in the designated gesture ([0007]).

Regarding claim 3, the combination of Kaifosh and Schroeder teaches the invention of claim 1 as discussed above. Kaifosh further includes: wherein the receiving the user-generated EMG signals further comprises: displaying a visualization of a number of combinations of movements ([0034]... “the controller(s) include a display controller configured to instruct a visual display to display a graphical representation (e.g., a bar on the screen, a graphical representation of the user's body or a graphical representation of a character (e.g., an avatar in a virtual reality environment)) based on the provided control signals”); and prompting the user to move the limb of the user to match the visualization ([0033]... “a user may be instructed to perform a particular sequence of movements and the recorded movement information may be matched to a template by virtually rotating and/or scaling the signals detected by the sensors (e.g., by the electrodes on EMG sensors)”).

 claim 10, the combination of Kaifosh and Schroeder teaches the invention of claim 1 as discussed above. Schroeder further teaches: wherein the electrodes are implanted in at least two muscles of the limb of the user ([0011]... “attaching one or more electrodes to the affected limb of the person; monitoring the efferent activity in the affected limb; identifying and correlating at least one pattern of electromyographic data collected from the electrodes with at least one particular movement of the contralateral unaffected limb”).

Regarding claim 12, the combination of Kaifosh and Schroeder teaches the invention of claim 1 as discussed above. Kaifosh further includes: wherein the external device is one of a prosthetic limb, a robotic system, or a virtual system ([0034] ... “the controller(s) include a controller of a physical device, such as a robot or prosthetic device”).

Claims 13, 15, 20 and 22 are system claims for performing the method steps of claims 1, 3, 10 and 12 respectively. As such, claims 13, 15, 20 and 22 are similar in scope and content to claims 1, 3, 10 and 12 above, and are therefore rejected under similar rationale as presented against claims 1, 3, 10 and 12 above.

Claim 4, 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaifosh (U.S. 2018/0020951) in view of Schroeder (U.S. 2018/0311054) as applied to claims 1 and 13 above, and further in view of Perry (U.S. 2008/0009771).
Regarding claim 4, the combination of Kaifosh and Schroeder teaches the invention of claim 1 as discussed above. The combination of Kaifosh and Schroeder does not explicitly teach: wherein the movements comprise wrist flexion/extension, wrist pronation/supination, D2 flexion/extension, thumb palmer movement, thumb lateral movement, wrist radial/ulnar deviation, and D3-D5 flexion/extension.
However, Perry teaches: wherein the movements comprise wrist flexion/extension, wrist pronation/supination (), D2 flexion/extension, thumb palmer movement, thumb lateral movement, wrist radial/ulnar deviation, and D3-D5 flexion/extension (see Figs. 2-4 and corresponding paragraphs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Kaifosh and Schroeder to incorporate the teaching of Perry to configure the movements to comprise wrist flexion/extension, wrist pronation/supination, D2 flexion/extension, thumb palmer movement, thumb lateral movement, wrist radial/ulnar deviation, and D3-D5 flexion/extension. The motivation of combining these analogous arts to provide a more natural operation of the device, due to the high level of synergism resulting from the operator arm being in full contact with the exoskeleton ([0040]).

Regarding claim 11, the combination of Kaifosh and Schroeder teaches the invention of claim 1 as discussed above. The combination of Kaifosh and Schroeder does not explicitly teach: wherein the at least two muscles comprise at least two of a Pronator, a Flexor Carpi Radialis (FCR), a Flexor Digitorum Superficialis (FDS), a Flexor Carpi Ulnaris (FCU), a Supinator, an Extensor Carpi Radialis Longus (ECRL), an Extensor Digitorum (ED), or an Extensor Carpi Ulnaris (ECU).
However, Perry teaches: wherein the at least two muscles comprise at least two of a Pronator, a Flexor Carpi Radialis (FCR), a Flexor Digitorum Superficialis (FDS), a Flexor Carpi Ulnaris (FCU), a Supinator, an Extensor Carpi Radialis Longus (ECRL), an Extensor Digitorum (ED), or an Extensor Carpi Ulnaris (ECU) ([0171]... “[0171] In one example of the present subject matter, 12 muscle bundles are modeled, namely Brachialis (BRA), Biceps Brachii long head (BLH), Biceps Brachii short head (BSH), Brachioradialis (BRD), Triceps Brachii long head (TLgH), Triceps Brachii medial head (TmH), Triceps Brachii lateral head (TLtH), Flexor Carpi Radialis (FCR), Extensor Carpi Radialis (ECR), Flexor Carpi radialis (FCU), and Extensor Carpi Ulnaris (ECU)”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Kaifosh and Schroeder to incorporate the teaching of Perry to configure the at least two muscles to comprise at least two of a Pronator, a Flexor Carpi Radialis (FCR), a Flexor Digitorum Superficialis (FDS), a Flexor Carpi Ulnaris (FCU), a Supinator, an Extensor Carpi Radialis Longus (ECRL), an Extensor Digitorum (ED), or an Extensor Carpi Ulnaris (ECU). The motivation of combining these analogous arts to  provide a more natural operation of the device, due to the high level of synergism resulting from the operator arm being in full contact with the exoskeleton ([0040]).

Claims 21 is a system claim for performing the method steps of claim 11. As such, claim 21 is similar in scope and content to claim 11 above, and is therefore rejected under similar rationale as presented against claim 11 above.

Allowable Subject Matter
Claim 2, 5-9, 14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 14, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A method having all the claimed features of applicant's invention, specifically including “controlling, by the system, the external device based on a predicted intent of the user to move the external device using the user-specific model of muscular activity by: receiving an unknown EMG signal from the user; identifying a partition of the EMG feature space where the unknown EMG signal is located; bounding the partition of the EMG feature space where the unknown EMG signal is located by known single movements with a corresponding one or more primary muscle patterns; and determining a ratio of movement vectors that should be combined to determine the direction and the magnitude of the intent of the user to move the external device, wherein the ratio of movement vectors corresponds to the unknown EMG signal”, as set forth in claims 2 and 14. 
Regarding claims 5 and  16, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A method having all the claimed features of applicant's invention, specifically including “wherein the updating the user-specific model further comprises: extracting a feature from each the one or more EMG patterns in EMG feature space that indicate the single movement, wherein each of the user specific EMG signals is recorded by a different electrode; determining, by a fitting method, the one or more primary muscle patterns for the feature; generating the EMG feature space based on the feature extracted for the single movement; partitioning the EMG feature space into a tetrahedra of N+1 vertices; and generating a Triangulated Irregular Network based on the tetrahedra of N+1 vertices, wherein the Triangulated Irregular Network corresponds to the user-specific model of muscular activity”, as set forth in claims 5 and 16. 

Claims 6-9 and 17-19 are objected to by virtue of their dependency on objected claims 5 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622